Case 18-15282-mdc        Doc 65    Filed 02/05/20 Entered 02/05/20 13:07:47           Desc Main
                                   Document     Page 1 of 4



                      UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                            PHILADELPHIA DIVISION

  In re:
                                                              Bankruptcy No. 18-15282-mdc
  Christopher Robinson
         Debtor                                               Chapter 13

  NewRez LLC d/b/a Shellpoint Mortgage Servicing as           Hearing Date: March 3, 2020
  servicer for New Residential Mortgage LLC                   Hearing Time: 10:30 a.m.
         Movant                                               Location: Courtroom #2, 900 Market
  v.                                                          Street, Suite 400
  Christopher Robinson                                        Philadelphia, PA 19107
          Debtor/Respondent

  WILLIAM C. MILLER, Esquire
       Trustee/Respondent




                 MOTION FOR RELIEF FROM THE AUTOMATIC STAY


       Secured Creditor, NewRez LLC d/b/a Shellpoint Mortgage Servicing as servicer for New

Residential Mortgage LLC, by and through the undersigned counsel, hereby moves this Court,

pursuant to 11 U.S.C. § 362(d) and 11 U.S.C. § 1301, for a modification of the automatic stay

provisions for cause, and, in support thereof, states the following:

   1. Debtor(s), Christopher Robinson, filed a voluntary petition pursuant to Chapter 13 of the

       United States Bankruptcy Code on August 9, 2018.

   2. Jurisdiction of this cause is granted to the Bankruptcy Court pursuant to 28 U.S.C. § 1334,

       11 U.S.C. § 362(d), Fed. R. Bankr. P. 4001(a), and all other applicable rules and statutes

       affecting the jurisdiction of the Bankruptcy Courts generally.

   3. On June 24, 2008, Debtor(s) executed and delivered a Promissory Note (“Note”) in the

       original principal amount of $241,200.00. A true and correct copy of the Note is attached


                                                                                       18-15282-mdc
                                                                                          20-004425
                                                                                               MFR
Case 18-15282-mdc          Doc 65   Filed 02/05/20 Entered 02/05/20 13:07:47           Desc Main
                                    Document     Page 2 of 4



        hereto as Exhibit “A.”

   4. The Note was secured by a Mortgage was recorded with the Philadelphia Recorder of

        Deeds on July 3, 2008 as Instrument No. 2008060066. A true and correct copy of the

        Mortgage is attached hereto as Exhibit “B.”

   5. The Mortgage was secured as a lien against the Property located at 6 Cobalt Ridge Dr E,

        Levittown, PA 19057, (“the Property”).

   6. The loan was lastly assigned to New Residential Mortgage LLC and same was recorded

        with the Bucks County Recorder of Deeds on December 11, 2013. True and correct copies

        of the Assignment of Mortgages are attached hereto as Exhibit “C.”

   7. Based upon the Debtor(s)’ Chapter 13 Amended Plan (the “Plan”), the property is not

        included within the plan. A true and correct copy of the Plan is attached hereto as Exhibit

        “D.”

   8.    Co-Debtor, Mary J. Robinson, are liable on and/or has secured the aforementioned debt

        with the Debtor.

   9. Movant alleges that the Debtor(s) are in default to Movant under the terms of the loan

        documents, having failed to make certain post-petition mortgage payments that have come

        due. As of January 15, 2020, the post-petition arrearage owed to Movant is $13,263.74

        and consists of six (6) monthly mortgage payments in the amount of $1,575.65 each from

        June 1, 2019 through November 1, 2019 and two (2) monthly mortgage payments in the

        amount of $1,904.92 each from December 1, 2019 through January 1, 2020.

   10. Under Section 362(d)(1) of the Code, the Court shall grant relief from the automatic stay

        and Co-Debtor stay for “cause” which includes a lack of adequate protection of an interest

        in property. Sufficient “cause” for relief from the stay under Section 362(d)(1) and Co-


                                                                                         18-15282-mdc
                                                                                            20-004425
                                                                                                 MFR
Case 18-15282-mdc       Doc 65    Filed 02/05/20 Entered 02/05/20 13:07:47             Desc Main
                                  Document     Page 3 of 4



      Debtor stay pursuant to 11 U.S.C. § 1301 is established where a debtor has failed to make

      installment payments or payments due under a court-approved plan, on a secured debt, or

      where the Debtor(s) have no assets or equity in the Mortgaged Property.

   11. As set forth herein, Debtor has defaulted on his secured obligation as he has failed to make

      his monthly post-petition installment payments.

   12. As a result, cause exists pursuant to 11 U.S.C. § 362(d) and 11 U.S.C. § 1301 of the Code

      for this Honorable Court to grant relief from the automatic stay to allow Secured Creditor,

      its successor and/or assignees to pursue its state court remedies, including the filing of a

      foreclosure action.

   13. Additionally, once the stay is terminated, the Debtor will have minimal motivation to

      insure, preserve, or protect the collateral; therefore, Secured Creditor requests that the

      Court waive the 14-day stay period imposed by Fed.R.Bankr.P. 4001(a)(3).




                                 [Space intentionally left blank]




      WHEREFORE, Secured Creditor, NewRez LLC d/b/a Shellpoint Mortgage Servicing as


                                                                                        18-15282-mdc
                                                                                           20-004425
                                                                                                MFR
Case 18-15282-mdc        Doc 65     Filed 02/05/20 Entered 02/05/20 13:07:47              Desc Main
                                    Document     Page 4 of 4



servicer for New Residential Mortgage LLC, respectfully requests this Honorable Court enter an

order modifying the automatic stay under 11 U.S.C. § 362(d) and 11 U.S.C. § 1301 to permit

NewRez LLC d/b/a Shellpoint Mortgage Servicing as servicer for New Residential Mortgage LLC

to take any and all steps necessary to exercise any and all rights it may have in the collateral

described herein, to gain possession of said collateral, to seek recovery of its reasonable attorneys’

fees and costs incurred in this proceeding, to waive the 14-day stay imposed by Fed.R.Bankr.P.

4001(a)(3), and for any such further relief as this Honorable Court deems just and appropriate.


Date: February 5, 2020

                                               RAS Crane LLC
                                               10700 Abbott’s Bridge Rd., Suite 170
                                               Duluth, GA 30097
                                               Telephone: 973-575-0707
                                               Facsimile: 973-404-8886
                                               By: /s/ Sheetal R. Shah-Jani
                                               Sheetal R. Shah-Jani, Esquire
                                               PA I.D. 81760
                                               sshahjani@rascrane.com




                                                                                           18-15282-mdc
                                                                                              20-004425
                                                                                                   MFR
